Citation Nr: 0500399	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-04 103	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a lumbar spine 
disorder.

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to service connection for bilateral shoulder 
pain.

Entitlement to service connection for memory loss.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to a total disability rating based on individual 
unemployability (TDIU).

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and March 2004 decisions 
by the Department of Veterans Affairs (VA) Albuquerque, New 
Mexico, Regional Office (RO).  The February 2002 decision 
denied service connection for PTSD.  The March 2004 decision 
denied service connection for the other issues currently on 
appeal.

The Board remanded the veteran's claim for entitlement to 
service connection for PTSD in October 2003 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held, in part, 
that a Veterans Claims Assistance Act (VCAA) notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that VA has not yet met its duties under the 
VCAA.  Initially, the Board notes that the veteran was sent 
letters regarding VA's duty to assist him with development 
regarding his claims in September 2001 and May 2003.  
However, the veteran was not afforded notice regarding the 
"fourth element" in such letters.

In addition, after reviewing the claims folder, the Board 
concludes that additional relevant evidence may exist which 
has not been obtained.  In this regard, the veteran testified 
at his August 2004 hearing, which was held at the RO before a 
hearing officer, that he was in receipt of social security 
benefits.  The Board concludes that VA has an additional duty 
to assist with the development of evidence, as VA has not 
obtained evidence from the Social Security Administration 
(SSA) regarding the veteran's claim for benefits administered 
by that agency.  Efforts to obtain such records should be 
accomplished.

The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as military service department and SSA 
records.  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2003).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or the VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103 (a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should also include 
notice to the veteran to provide any 
evidence in his possession that pertains 
to the claims, or something to the effect 
that he should submit everything he has 
pertaining to the claims.

2.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA benefits, as well 
as the medical records relied upon 
concerning that claim.  VA must continue 
its efforts until all records are 
obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




